Citation Nr: 1806546	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the July 2015 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right ear hearing loss disability is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the Veteran's current right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim for service connection on appeal, discussion regarding the duties to notify and assist is not necessary. 

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a right ear hearing loss disability that began in service and is related to in-service noise exposure.  The Veteran has been diagnosed with right ear hearing loss, and his right ear hearing loss thresholds are shown on VA examination in April 2013 as constituting a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran testified at the Board hearing that he was exposed to loud noise in service, from artillery and tanks, and that he was not wearing ear protection during this time.  He stated that he had some pain in his ears in service.  In a March 2013 statement, he reported that after he was exposed to loud noise in service from a firing tank, he has had loss of hearing in his right ear, and this has continued since onset.  The Veteran is competent to report his symptoms, and the Board finds such reports as to symptoms credible.  Further, the Veteran's service personnel records indicate that he was assigned to an Armor division, and therefore the Board finds that the circumstances of service support a finding of in-service loud noise exposure.

Further, the competent and probative medical evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss disability is related to service.  There is probative medical evidence to support that the Veteran's current right ear hearing loss is related to service, and such evidence is supported by some rationale and is based on review of the Veteran's history.  Specifically, the February 2014 private audiology opinion reflects that the Veteran's in-service loud noise exposure was acknowledged.  The private audiologist stated that the Veteran has right ear sensorineural hearing loss, and she stated that the Veteran's noise levels in service would be harmful to a person's hearing.  She opined that the Veteran's right ear hearing loss disability is related to service.   

There is also probative medical evidence to support that the Veteran's right ear hearing loss disability is not related to service, and such evidence is supported by some rationale and is based on review of the Veteran's history.  Specifically, on VA examination in November 2013, the Veteran was diagnosed with right ear mixed type hearing loss.  The examiner opined that the Veteran's right ear hearing loss is not related to service, and the examiner noted that the enlistment and discharge testing show normal hearing bilaterally, with no standard threshold shifts seen.  She opined that therefore, the Veteran's hearing loss is not the result of noise exposure during service.  

On review, the Board finds that the competent and probative medical evidence is equally for and against the Veteran's contention that his right ear hearing loss disability is related to service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current right ear hearing loss disability is etiologically related to service and cannot be satisfactorily disassociated from service.  For these reasons, service connection for the same is warranted.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


